Bboyles, P. J.
1. Before a tenant can legally be convicted, under sections 720 and 721 of the Penal Code (1910), of defrauding his landlord, it must appear from the evidence that the sale of the crops by the tenant was without the consent of the landlord; that loss to the landlord resulted from the sale; and that the tenant made the sale with intent to defraud the landlord. Unless all three of these essential elements of the offense are shown, the defendant’s conviction is unauthorized. Morrison v. State, 111 Ga. 642 (36 S. E. 902); Reece v. State, 5 Ga. App. 663 (63 S. E. 670); Thompson v. State, 12 Ga. App. 201 (76 S. E. 1072).
2. Under the above ruling, and the facts of the instant case as disclosed by the record, the defendant’s conviction was unauthorized, and the court erred in refusing to grant a new trial.
3. It is unnecessary to consider the amendment to the motion for a new trial. Judgment reversed.

Bloodworth and Stephens, JJ., concur.